OPINION
JAMES, Justice.
In this case the Appellant originally had until February 19, 1978, in which to file the transcript and statement of facts.
Appellant timely filed the transcript, but has not filed a statement of facts nor has Appellant requested of this court an extension of time for filing same.
The transcript shows that Appellant filed an application for a 120 day extension of time in the trial court, and that the trial court entered an order dated January 10, 1978, granting said 120 day extension of time from and after February 19, 1978. There is no authority for the trial judge to extend the time for filing the record in the *124Court of Civil Appeals, and any order purporting to do so is without force and effect. Rules 21c and 386, Texas Rules of Civil Procedure; Bloodworth v. Bloodworth (San Antonio, Tex.Civ.App.1975) 519 S.W.2d 471, no writ; Shotts v. Pardi (Corpus Christi, Tex.Civ.App.1971) 472 S.W.2d 177, no writ.
Moreover, under the record, Appellant’s brief was due March 23, 1978. To date Appellant’s brief has not been filed, nor has Appellant made any request of this court for extension of time for filing same. The appeal is dismissed. Rules 414 and 415, Texas Rules of Civil Procedure.
APPEAL DISMISSED.